14 F.3d 596
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas G. RUTHERS, II, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee,andState of West Virginia, Defendant.
No. 92-7073.
United States Court of Appeals, Fourth Circuit.
Dec. 17, 1993

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.
William David Wilmoth, United States Attorney, for Appellee.
N.D.W.Va.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Thomas G. Ruthers, II, appeals from the district court's order dismissing his complaint due to the United States' full compliance with the Freedom of Information Act, 5 U.S.C.A. Sec. 552 (West 1977 & Supp.1993), and the Privacy Act, 5 U.S.C.A. Sec. 552a (West 1977 & Supp.1993).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ruthers v. United States, No. CA89-79 (N.D.W. Va.  Mar. 4, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED